IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT KNOXVILLE
                     SEPTEMBER SESSION, 1997   FILED
                                                October 1, 1997

                                               Cecil Crowson, Jr.
JOE SEIGLE,                  )                 Appellate C ourt Clerk
                             )   No. 03C01-9610-CR-00364
      Appellant              )
                             )   SULLIVAN COUNTY
vs.                          )
                             )   Hon. Frank L. Slaughter, Judge
OSCAR MASON, Tennessee       )
Department of Corrections,   )   (Writ of Habeas Corpus)
DOUG CLUCK, Tennessee        )
Board of Paroles, and        )
STATE OF TENNESSEE,          )
                             )
      Appellee               )



For the Appellant:               For the Appellee:

Thomas R. Bandy, III             Charles W. Burson
P. O. Box 1127                   Attorney General and Reporter
Kingsport, TN 37662
                                 Timothy F. Behan
                                 Assistant Attorney General
                                 Criminal Justice Division
                                 450 James Robertson Parkway
                                 Nashville, TN 37243-0493


                                 H. Greeley Wells, Jr.
                                 District Attorney General

                                 Robert M. Montgomery
                                 Asst. District Attorney General
                                 Blountville TN 37617




OPINION FILED:

AFFIRMED



David G. Hayes
Judge
                                    OPINION



       The appellant, Joe Seigle, appeals the trial court’s dismissal of his petition

for writ of habeas corpus. On May 10, 1993, the appellant pled guilty in the

Sullivan County Criminal Court to one count of passing a worthless check in

excess of $60,000, a class B felony. The length and manner of service of the

sentence were to be determined by the trial court. The trial court imposed a ten

year sentence in the Department of Correction. On the date of the sentencing

hearing, the appellant was in federal custody serving a five year sentence. The

record indicates that the appellant had additional federal charges pending. The

appellant is currently confined at the federal correctional facility in Lexington,

Kentucky.



       At the sentencing hearing, the prosecutor argued that the state and

federal sentences should run consecutive and noted that, if the judgment of

conviction was silent on this issue, under the rules of criminal procedure, the

sentences would be consecutive. We find this to be a correct statement of law.

See Rule 32(c)(2), Tenn. R. Crim. P. Appellant’s trial counsel argued against the

imposition of consecutive sentences. The judgment of conviction entered by the

trial court makes no reference to the appellant’s federal conviction. The

appellant has received notice that the Tennessee Department of Correction

considers his state and federal sentences to be consecutive. On April 1, 1996,

the appellant, proceeding pro se, filed the instant petition for writ of habeas

corpus. On July 11, 1996, the trial court dismissed the petition. After a review,

we affirm. Although the appellant fails to articulate the issue which we are to

review, as required by Tenn. R. App. P. 27(a)(4), we conclude from his brief that

he seeks review of the sentencing court’s decision which resulted in the




                                        2
    imposition of consecutive sentences.1



             Writs of habeas corpus will issue only in the case of a void judgment or to

    free a prisoner held in custody after his term of imprisonment has expired.

    Const. Art. 1 § 15; Tenn. Code Ann. § 29-21-101 et seq. (1980); See Potts v.

    State, 833 S.W.2d 60 (Tenn. 1992); See also Archer v. State, 851 S.W.2d 157,

    164 (Tenn. 1993); Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.

    1994). The appellant’s petition does not allege either of these grounds for relief.2

    Second, the appellant is currently in federal custody; therefore, he does not have

    standing to petition for habeas corpus relief and will not as long as he remains

    incarcerated at the federal penitentiary. See Tenn. Code Ann. § 29-21-102;

    Taylor v. Morgan, 909 S.W.2d 17, 20 (Tenn. Crim. App. 1995).                        Finally, as we

    initially noted, the appellant, in effect, seeks relief from the judgment of

    conviction entered by the trial court. Thus, the appellant attempts to utilize

    habeas corpus procedure as a vehicle for direct appeal. A petition for habeas

    corpus relief is an inappropriate procedure in which to review potential errors of a

    trial court. Richmond v. Barksdale, 688 S.W.2d 86, 88 (Tenn.Ct. App. 1984)

    (quoting State ex rel. Anglin v. Mitchell, 575 S.W.2d 284 (Tenn. 1979)).



             For the foregoing reasons, we affirm the trial court’s dismissal of the

    appellant’s petition for writ of habeas corpus.




        1
         The appellant’s brief argues, “In ord er to sustain the De fendant’s position, the Co urt will
have to interpret the statement of Judge W itt as evidencing an intent to run the sentences
con currently.”

        2
          Moreover, we note that the appellant filed this appeal more than thirty days after the
judgment had been entered in violation of Tenn. R. App. P 4(a). However, in the interests of
justice, we waive jurisdiction on the filing of the notice of appeal. Tenn. R . App. P. 4(a).

                                                      3
                          ____________________________________
                               DAVID G. HAYES, Judge




CONCUR:



_____________________________________
JOHN H. PEAY, Judge



_____________________________________
WILLIAM M. BARKER, Judge




                              4